ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1982-07-20_ADV_01_NA_02_EN.txt. 373

SEPARATE OPINION OF JUDGE RUDA

I have voted in favour of paragraphs 2 A and 2 B of the operative
clause of the Advisory Opinion, which contains the decisions of the Court
on the merits ; but, since I voted against paragraph 1, on the preliminary
point as to whether or not the Court should comply with the request, I feel
myself obliged to explain, in an individual opinion, the reasons for my
vote.

‘In its 1973 Advisory Opinion on the Application for Review of Judgement
No. 158 of the United Nations Administrative Tribunal (I.C.J. Reports 1973,
p. 166), the Court, for the first time, dealt with a request from the Com-
mittee on Applications for Review of Administrative Tribunal Judge-
ments, the origin of which was an objection raised by a person in respect of
whom a judgement had been rendered by such Tribunal. I was among the
judges who voted in favour of the decision to render the Opinion in that
case. In the present proceedings, the circumstances differ from those of
1973 on a fundamental legal aspect, because now the application to the
Committee was submitted by a member State, which was not a party to the
litigation before the Administrative Tribunal. This new situation gives rise
to some legal problems different from those that confronted the Court
before.

The Court already took note, in 1973, of some important observations
that were raised in the General Assembly, in 1955, during the discussions
on the review procedure, on the possibility of a member State to initiate
such proceedings. The Court said :

“31. The Court does not overlook that Article 1] provides for the
right of individual member States to object to a judgement of the
Administrative Tribunal and to apply to the Committee to initiate
advisory proceedings on the matter ; and that during the debates in
1955 the propriety of this provision was questioned by a number of
delegations. The member State, it was said, would not have been a
party to the proceedings before the Administrative Tribunal, and to
allow it to initiate proceedings for the review of the judgement would,
therefore, be contrary to the general principles governing judicial
review. To confer such a right on a member State, it was further said,
would impinge upon the rights of the Secretary-General as chief
administrative officer and conflict with Article 100 of the Charter. It
was also suggested that, in the case of an application by a member
State, the staff member would be in a position of inequality before the
Committee. These arguments introduce additional considerations
which would call for close examination by the Court if it should

52
374 APPLICATION FOR REVIEW (SEP. OP. RUDA)

receive a request for an opinion resulting from an application to the
Committee by a member State. The Court is not therefore to be
understood as here expressing any opinion in regard to any future
proceedings instituted under Article 11 by a member State. But these
additional considerations are without relevance in the present pro-
ceedings in which the request for an opinion results from an appli-
cation to the Committee by a staff member. The mere fact that Arti-
cle 11 provides for the possibility of a member State applying for the
review of a judgement does not alter the position in regard to the
initiation of review proceedings as between a staff member and the
Secretary-General. Article 11, the Court emphasizes, gives the same
rights to staff members as it does to the Secretary-General to apply to
the Committee for the initiation of review proceedings.” (CJ.
Reports 1973, p. 178.)

The three objections mentioned by the Court in this paragraph were,
therefore, the following :

(a) to allow a member State, which had not been a party to the proceedings
before the Administrative Tribunal, to initiate proceedings for review,
would be contrary to the general principles governing judicial
review ; ;

(b) such right would impinge upon the authority of the Secretary-General
as chief administrative officer ; and

(c) the staff member would be in a position of inequality before the
Committee.

As to the first objection, it is true that the member State which has
initiated the review proceedings was not a party to the proceedings before
the Administrative Tribunal, the parties thereto having been the staff
member and the Secretary-General ; but the right to initiate the review
proceedings does not mean that the State becomes a party to the litigation.
Article 11 of the Statute of the Tribunal does not give the member State the
right to request an advisory opinion, but only the right to invite the
Committee to make the request, which is, therefore, submitted by an organ
duly authorized by the General Assembly. The fact that a member State
has the power to initiate the review procedure does not transform the State
into a party to the dispute. But the Secretary-General is an organ of the
United Nations and the Committee is also an organ of the United Na-
tions ; therefore, the system provides for the contradictory situation that
one organ of the Organization gives his acquiescence to the judgement
of the Administrative Tribunal and another organ of the same Organization,
on the initiative of a third entity not party in the litigation, decides to put
into operation a review proceeding of an already accepted judgement. To
my mind, the system of Article 11 of the Statute of the Tribunal goes
against the elementary requirements of a judicial process, because a party
to the dispute, in this case the United Nations, cannot accept a judgement

53
375 APPLICATION FOR REVIEW (SEP. OP. RUDA)

and, at the same time, open a procedure for its review. This inherent
contradiction in the system is, for me, a very “compelling” reason to refuse
to render the Advisory Opinion.

As to the second objection, concerning the impact upon the authority of
the Secretary-General, my conclusions are based on the juridical situation
just described. The Secretary-General, “the chief administrative officer of
the Organization”, according to Article 97 of the Charter, acquiesces in a
judgement of the Administrative Tribunal, in a case where “the parties to
the dispute before the Tribunal are the staff member concerned and the
United Nations represented by the Secretary-General” (Effect of Awards of
Compensation Made by the United Nations Administrative Tribunal, Advi-
sory Opinion, I.C.J. Reports 1954, p.53). Later, another organ of the
United Nations, subsidiary to the General Assembly, the Committee on
Applications, submits a request to the Court for an advisory opinion, in a
review proceeding, at the initiative of a third entity, a member State, which
was not a party before the Administrative Tribunal. The decision of the
Committee has its juridical effect on ajudgement already acquiesced in by
the Secretary-General. This attitude seems to me very clearly to impinge on
the authority of the Secretary-General, precisely in the administrative field
where he is the chief authority. The relationship between the Secretary-
General and the staff member is undoubtedly administrative in character,
including the decision whether or not to open a review procedure. I see this
impact upon the administrative authority of the Secretary-General as
another “compelling” reason to refuse to give the advisory opinion.

We come now to the third objection ; i.e., that the review procedure
places the staff member in a position of inequality before the Committee,
when the application is submitted by a member State. The Court rightly
points out, in paragraph 30 of the Advisory Opinion, that the requirements
of equality before the Court are fully satisfied in the present instance, as
they were in 1973, when the review procedure originated in an application
submitted by a staff member. The problem, therefore, is not the inequality
before the Court, but before the Committee.

I find this inequality evident, when the member State submitting the
application is a member of the Committee, as is the case here, for the
simple reason that such State is allowed to vote on its own proposal ; the
inequality arising from this fact does not need any further elaboration.
Moreover, it has been the practice of the Committee that the staff member
or his representative is not permitted to participate in the debates, but the
delegate of the State, as a member of the Committee, is present and of
course submits arguments in favour of its application. This additional fact
makes the inequality before the Committee even more evident.

I agree, therefore, with the Court when it states in paragraph 32 of the
Advisory Opinion, that “it can conclude at once that on the theoretical
level inequality exists”. I go a step further and I find this theoretical
inequality as another “compelling” reason to refuse to render the Opinion.

54
376 APPLICATION FOR REVIEW (SEP. OP. RUDA)

To sum up, I conclude that when the application is submitted to the
Committee by a State, and more particularly, when such State is a member
of the Committee, the objections mentioned in paragraph 31 of the 1973
Advisory Opinion are valid and consequently in abstracto the necessary
compatibility of the review procedure with the requirements of a judicial
process is not fulfilled.

Moreover, in the Advisory Opinion, the Court indicates in concreto, in
the particular circumstances of the case, a series of irregularities related to
the composition of the Committee, to the formal defects of the application
submitted by the United States Government, and to the inequality before
the Committee emerging from the fact that such organ refused to allow Mr.
Mortished’s counsel to participate in the deliberations. The analysis of the
Court of these irregularities is detailed and convincing ; I would only put
perhaps more emphasis on some points.

I would like, on the composition of the Committee, to highlight the
conclusion of the Court in paragraph 38 that it was “unquestionably
irregular” for the Sierra Leone Chairman of the Sixth Committee to
nominate the Vice-Chairman, a Canadian representative, to sit in the
Committee on Applications, instead of a member of his own delegation. I
fully share this conclusion and J find it sufficiently important to be by itself
a “compelling” reason to decline to give the Opinion ; the Court cannot act
on the basis of a request from a Committee that has not been properly
constituted.

It seems to me equally important that the United States application did
not clearly set forth in detail the grounds upon which it was based, as is
provided for in Article I], paragraph 3 fc), of the Provisional Rules of
Procedure of the Committee ; moreover, this lack of a clear statement on
the ground of objections has particular importance in regard to the second
objection invoked by the Committee, i.e., excess by the Tribunal of its
jurisdiction or competence.

When Mr. Mortished submitted his comments on the United States
application, although he did not fail to point out that the United States
statement did not fall within the terms of Article 11, paragraph 1, of the
Statute of the Tribunal, he developed his arguments, however, on the
assumption that the objection appeared to be based on the existence of an
error on a question of law relating to the provisions of the Charter. But no
comments were submitted by Mr. Mortished on the ground that there has
been an excess of jurisdiction or competence; his position was fully
justified because Mr. Mortished simply did not know, and had no way of
knowing, that the United States application was supposedly based on the
allegation of an excess of jurisdiction or competence. It should be remem-
bered, furthermore, that the United States delegate, during the debates in
the Committee, developed the idea that the objection based on an excess of
jurisdiction or competence was “subsumed” (see A/AC.86/PV.2, p. 46) by
the concept of “error of law relating to the provisions of the Charter”, but
Mr. Mortished or his counsel did not participate in the proceedings of the

55
377 APPLICATION FOR REVIEW (SEP. OP, RUDA)

Committee and, consequently, had no opportunity to present his views on
the subject. Hence, as far as the ground based on an excess of jurisdiction
or compeience is concerned, there has been an evident inequality in the
procedure within the Committee in contradiction also with the most ele-
mentary requirements of a judicial process.

Apart from the considerations just mentioned, I must deal in more
general terms with the refusal by the Committee to let Mr. Mortished’s
counsel be present and participate in the deliberations. The theoretical
inequalities referred to above find a good example in the practical in-
equalities in the present case. This inequality simply results from the
participation of the applicant State in the debate, without Mr. Mortished
being given the opportunity to let his views be heard on the position that
such State developed during the deliberation, which was not exactly the
same as the one it took in the application, but also on the views of other
representatives on the Committee who commented on the United States
application. Furthermore, the applicant State is permitted to vote, and
voted, on its own application. I agree with the Court that, taking into
account the quasi-judicial functions of the Committee on Applications, the
non-participation of Mr. Mortished in the deliberations accentuated the
irregularity of the proceedings (para. 44).

It is clear that up to this point of my reasoning I am in full agreement
with the Advisory Opinion of the Court, with some shades of difference as
to the emphasis to be put on some issues. But the final conclusion that the
Court reaches, despite all these important legal objections, is different
from my own. I find these objections, both on the theoretical and on the
practical level, “compelling reasons” to justify not giving the Advisory
Opinion ; the Court, on the contrary, decides to render the Opinion.

The Court bases its main reason for delivering the opinion on the need
“to assist a subsidiary body of the United Nations General Assembly in
putting its operation upon a firm and secure foundation” (para. 45). I have
no doubt that this is a very important value that the Court ought to
preserve. The main purpose of the advisory competence of the Court is
precisely to assist, on legal questions, organs of the United Nations and the
specialized agencies in the fulfilment of their functions ; such assistance
partakes of the very nature of the advisory competence. But, as the Court
has always remembered, and as it does also in the present instance, such
competence is discretionary, according to the clear terms of Article 65 of
the Statute. The discretionary power to give or not to give an advisory
opinion could have only one purpose, to leave to the Court the power to fix
by itself the limits of the assistance to be given. Discretionary power means
also, by its very nature, that there are limits beyond which the assistance
should not be given. It is for the Court to fix those limits. These limits arise
from the fact that the Court, even when exercising its advisory competence,
remains ‘a tribunal and, as such, is primarily bound to safeguard the
requirements of a judicial process, in every stage of this review process.
This is, for me, the paramount consideration to be taken into account, the
very nature of the functions of the Court cannot be sacrificed because of

56
378 APPLICATION FOR REVIEW (SEP. OP. RUDA)

the need of assistance to a United Nations organ. Since the delivery of the
opinion is within its discretionary power, the Court has to choose, in the
present case, which value is more important, the assistance to another
organ of the United Nations or the safeguarding of the requirements of the
judicial character of the review procedure. I believe that such requirements
are so affected in the present case, as much in abstracto as in concreto in the
stage of the review before the Committee on Applications, that the Court
should refuse to give this Advisory Opinion.

Moreover, if the Court wants to assist the General Assembly, as is said in
paragraph 79 of the Opinion, “to reconsider its present procedure related
to review of the Administrative Tribunal’s Judgements”, it is sufficient to
call attention to the failures of the system ; perhaps precisely the best
method to call such attention is to refuse to give the Advisory Opinion, on
the basis that the established system, when the application to the Com-
mittee is submitted by a member State, is contrary to the requirements of a
judicial process.

According to the final part of paragraph 45, the Advisory Opinion has
two other objectives in view, first, not to “leave in suspense a very serious
allegation against the Administrative Tribunal, that it had in effect chal-
lenged the authority of the General Assembly” and, second, to dispose of
the “important legal principles involved”. As to the first objective, I do not
regard the allegation made against the Administrative Tribunal as a reason
to give the Advisory Opinion ; I cannot see the role of the Court as being to
clear the Administrative Tribunal from this kind of allegation, especially,
when the review procedure followed goes against the requirements of a
judicial process. The same rationale could be applied to the second objec-
tive ; whatever the importance of the legal principles involved, the main
consideration that the Court should always have in mind is to safeguard its
functions as a tribunal.

I will end this separate opinion by adding that I share the arguments put
forward by the Court at paragraph 26 of the Advisory Opinion, when it
rejects the conclusions of the United States statement that

“if the Court declined to give an opinion, that would ‘put in question
the status of Judgement No. 273 of the Administrative Tribunal’, with
manifest implications for the Court’s discretion to give or to refuse the
opinion requested”.

It is juridically impossible for the General Assembly to establish a review
procedure of judgements of the Administrative Tribunal, which would
compel the Court to give an advisory opinion against the clear permissive
character of its advisory functions, in accordance with Article 65 of the
Statute. The General Assembly cannot oblige the Court to find “compel-
ling reasons”, in order to give an advisory opinion. That cannot be the
intention of the General Assembly.

(Signed) J. M. Rupa.

57
